OPINION — AG — ** VACANCY IN OFFICE — APPOINTMENT — FELONY ** (1) A MEMBER OF THE STATE LEGISLATURE WHO IS DECLARED GUILTY OF A FELONY BY A COURT OF COMPETENT JURISDICTION IS AUTOMATICALLY SUSPENDED FROM OFFICE BY THE PROVISION OF ARTICLE VIII, SECTION 1 OKLAHOMA CONSTITUTION. (2) THE AUTOMATIC SUSPENSION OF A STATE LEGISLATOR DECLARED GUILTY OF A FELONY CREATES A VACANCY IN LEGISLATIVE OFFICE WHICH MAY BE FILLED ONLY BY THE ISSUANCE OF A WRIT OF ELECTION BY THE GOVERNOR AS MANDATED BY ARTICLE V, SECTION 20 . SUCH VACANCY EXISTS NOTWITHSTANDING THE FACT THAT A SUSPENDED LEGISLATOR RETAINS THE RIGHT TO REINSTATEMENT SHOULD THE CONVICTION BE REVERSED ON APPEAL. (SUSPENSION LEGISLATORS, CRIMINAL OFFENSE, PUBLIC OFFICE, TERM OF OFFICE, APPOINTMENT) CITE: ARTICLE V, SECTION 30, ARTICLE V, SECTION 20, ARTICLE V, SECTION 18, ARTICLE VIII, SECTION 1, 51 Ohio St. 8 [51-8], 51 Ohio St. 24.1 [51-24.1] (ARLENE JOPLIN AND THOMAS L. SPENCER)